DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim recites the method of claim 11, wherein the set of LEDs form at least part of a security lighting system. However, claim 11 is not a method claim. Independent claim 14 is a method claim and for examination purposes claim 19 now depends from claim 14. Claim 19 now recites: “The method of claim 14, wherein the set of LEDs form at least part of a security lighting system.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 14- 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacKenzie (US 5,129,190).
Regarding claim 1, MacKenzie teaches a waterproof power supply system comprising: 
a body (see figures 2, 5-7), comprising a set of body sidewalls (see walls of body/casing 7) and a body bottom (see at least figures 1, 5 and 6 where body/casing 7 has a bottom), the set of body sidewalls connected to the body bottom and collectively defining a body interior (see at least figure 7 where interior of body/casing 7 is shown);
a body cover (see front cover of 7 in at least figure 7) adapted to form a secure and waterproof seal (see at least column 5, lines 29-34 where waterproof device is disclosed) when engaged with the set of body sidewalls (see body 7 in at least figures 2, 5-7) and completely enclose the body interior (see at least figures 6 and 7 where cover enclosed the interior body); 
an LED driver (column 3, lines 30-33) sized to fit within the body interior; 
at least one electrical input connector in electrical communication with the LED driver (see at least column 3, lines 38-54); 	
and at least one electrical output connector (see at least column 3, lines 38-54) in electrical communication with the LED driver (column 3, lines 30-33); 
wherein: the waterproof power supply system maintains the LED driver (column 3, lines 30-33) in a waterproof environment when exposed to moisture conditions.	
Regarding claim 2, MacKenzie teaches the waterproof power supply system of claim 1, wherein the body cover and the body are of a stainless steel material (see lines 5-10 in column 4 and lines 17-24 in column 7 where stainless steel material is disclosed).
Regarding claim 3, MacKenzie teaches the waterproof power supply system of claim 1, further comprising a protected circuit breaker in electrical communication with the LED driver (column 3, lines 45-62).
Regarding claim 5, MacKenzie teaches the waterproof power supply system of claim 1, wherein the at least one electrical input connector is a liquid-tight conduit connector (see at least column 3, lines 38-54).
Regarding claim 6, MacKenzie teaches the waterproof power supply system of claim 1, wherein the at least one electrical input connector operates to receive at least one of 120, 240, and 277 VAC (see claim 1 of MacKenzie).
Regarding claim 14, Mackenzie teaches a method of using a waterproof power supply system, the method comprising: providing a waterproof power supply system comprising: 
a body comprising a set of body sidewalls and a body bottom, the set of body sidewalls connected to the body bottom and collectively defining a body interior (see at least figure 7 where interior of body/casing 7 is shown); 
a body cover (see front cover of 7 in at least figure 7) adapted to form a secure and waterproof seal when engaged with the set of body sidewalls and completely enclose the body interior (see at least figures 6 and 7 where cover enclosed the interior body;
an LED driver sized to fit within the body interior (see at least column 3, lines 38-54); 
at least one electrical input connector in electrical communication with the LED driver (see at least column 3, lines 38-54);
 and at least one electrical output connector in electrical communication with the LED driver (see at least column 3, lines 38-54); 
connecting the LED driver with an AC power input source (see at least column 3, lines 38-54);
 connecting the LED driver with a set of LED lights (see at least column 3, lines 38-54); 
disposing the waterproof power supply system in a moisture environment; operating the set of LED lights with the waterproof power supply system; and maintaining the LED driver in a waterproof environment while exposed to a moisture environment (see at least column 5, lines 29-34 where waterproof device is disclosed).
Regarding claim 15, Mackenzie teaches the method of claim 14, wherein the LED driver is connected with an AC power input source by way of the at least one electrical input connector (see at least column 3, lines 38-54).
Regarding claim 16, Mackenzie teaches the method of claim 15, wherein the AC power source is one of 120 VAC, 240 VAC, and 277 VAC (see at least claim 1).
Regarding claim 17,  Mackenzie teaches the method of claim 14, wherein the LED driver is connected with a set of LED lights by way of the at least one electrical output connector (see at least column 3, lines 38-54).
Regarding claim 18, Mackenzie teaches the method of claim 17, wherein the LED driver outputs 24 VDC to operate the set of LED lights (see claim 1 of MacKenzie).
Regarding claim 19, Mackenzie teaches the method of claim 14, wherein the set of LEDs form at least part of a security lighting system (see at least paragraph [0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 5,149,190) in view of Prine (US 2005/0128756 A1).
Regarding claim 4, MacKenzie teaches the waterproof power supply system of claim 1, but do not explicitly teach wherein the at least one electrical output connector comprises a 24 volt output tap.
Prine teaches an outdoor lighting housing comprising an electrical output connector (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify MacKenzie to include an electrical output connector as taught by Prine as an alternative design choice.
Regarding claim 20, Mackenzie teaches a waterproof power supply system comprising:
a body comprising a set of at least four sidewalls and a body bottom, the set of at least four body sidewalls connected to the body bottom and collectively defining a body interior (see at least figure 7 where interior of body/casing 7 is shown);
a body cover adapted to form a secure and waterproof seal when engaged with the set of at least four body sidewalls and completely enclose the body interior (see front cover of 7 in at least figure 7);
an LED driver disposed within the body interior (column 3, lines 30-33);
an electrical input connector in electrically connected with the LED driver (see at least column 3, lines 38-54);
an electrical output connector in electrically connected with the LED driver (see at least column 3, lines 38-54); and
a protected circuit breaker in electrically connected with the LED driver, the electrical input connector, and the electrical output connector (column 3, lines 45-62);
wherein: the body cover and the body are of a stainless steel material (see lines 5-10 in column 4 and lines 17-24 in column 7 where stainless steel material is disclosed);
	the electrical input connector operates to receive at least one of 120, 240, and 277 VAC (see at least claim 1);
and
the LED waterproof power supply system maintains the LED driver in a waterproof environment when exposed to a moisture environment (column 3, lines 30-33).
MacKenzie does not explicitly teach the electrical output connector comprises a 24 volt output tap.
	Prine teaches an outdoor lighting housing comprising an electrical output connector (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify MacKenzie to include an electrical output connector as taught by Prine as an alternative design choice.
Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 5,149,190) in view of Adair (US 2014/0218900 A1).
Regarding claim 7, MacKenzie teaches the waterproof power supply system of claim 1, but is silent about further comprising a dimming module in communication with the LED driver and configured to operate a set of LED lights. 
Adair teaches a light comprising a dimming module (paragraph [0022]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of MacKenzie to include a dimming module as taught by Adair as an alternative design choice to achieve a desired illumination output.
Regarding claim 8, MacKenzie modified by Adair teach the waterproof power supply system of claim 7, and Adair further teaches wherein the set of LED lights comprise a dynamic white LED (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of MacKenzie to include a white LED as taught by Adair as an alternative design choice to achieve a desired illumination output.
Regarding claim 9, MacKenzie modify by Adair teaches the waterproof power supply system of claim 7, and Adair further teaches wherein the dimming module operates to provide warm dimming to the set of LED lights (paragraph [0022]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of MacKenzie to include a dimming module as taught by Adair as an alternative design choice to achieve a desired illumination output.
Regarding claim 10, MacKenzie modified by Adair teaches the waterproof power supply system of claim 7, and Adair further teaches wherein the dimming module is a Dynamic Tuner Module (paragraph [0022] discloses a timer that determines the intensity and color of light from the lighting element).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of MacKenzie to include a dimming module as taught by Adair as an alternative design choice to achieve a desired illumination output.
Regarding claim 11, MacKenzie modified by Adair teaches the waterproof power supply system of claim 7, and Adair further teaches wherein the set of LED lights comprise a two channel LED light and a four channel LED light (see at least paragraph [0052])
Regarding claim 12, MacKenzie modified by Adair teaches the waterproof power supply system of claim 7, and Adair further teaches wherein the set of LED lights comprise a multiple colored LED (see paragraph [0052] and [0054]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of MacKenzie to include multiple colored LEDs as taught by Adair as an alternative design choice to achieve a desired illumination output.
Regarding claim 13, MacKenzie modified by Adair teaches the power supply system of claim 7, and Adair further teaches wherein the set of LEDs form at least part of a security lighting system (see at least paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875      

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875